Citation Nr: 0605552	
Decision Date: 02/27/06    Archive Date: 03/01/06

DOCKET NO.  02-10 381	)	DATE
	)
	)
On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for lumbosacral strain with 
degenerative joint disease/degenerative disc disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1972 to March 1974.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from an October 2001 
rating decision of the Winston-Salem RO.  In December 2003, 
the veteran testified at a Travel Board hearing before the 
undersigned.  A transcript of this hearing is of record.  In 
June 2004, the Board reopened the claim and remanded the 
matter for additional evidentiary development.


FINDING OF FACT

The evidence establishes that the veteran's lumbar strain 
with degenerative joint disease/degenerative disc disease is 
causally related to an injury in service.


CONCLUSION OF LAW

Service connection for lumbar strain with degenerative joint 
disease/degenerative disc disease is warranted.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002 & Supp. 2005); 38 C.F.R.  §§ 3.102, 
3.303 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

As the veteran is not prejudiced by the favorable decision 
below, the Board finds no reason to belabor the impact of the 
VCAA on this matter.  

II. Factual Background

The veteran's service medical records show that on pre-
induction examination in February 1971 the veteran's 
lumbosacral spine was normal, both by examination and by 
history.  In June 1973, the veteran was seen with complaints 
of low back pain.  X-rays were within normal limits.  Similar 
complaints were noted in July 1973.  A July 1973 medical 
examination report notes that the veteran reported a history 
of a motor vehicle accident injury three weeks earlier, in 
June 1973.  He further reported that he and another person 
had to push the 1/4 ton truck in which they were when the 
accident occurred back onto the road and that he sustained a 
back strain from that exertion.  A statement from the other 
person (driver) corroborated the veteran's accounts.  A July 
1973 Emergency Room record notes the veteran's reported he 
had pain extending from the cervical to the lumbosacral spine 
ever since he landed on his back in a swimming pool.  X-rays 
were negative.  The impression was functional musculoskeletal 
pain.  A January 1974 treatment record notes complaints of 
back pain and that the veteran had such complaints on and off 
since a June 1973 accident.  The impression was paravertebral 
muscle spasm.  He was seen again a few days later with 
similar complaints.  In a January 1974 report of medical 
history, the veteran reported that he had recurrent back 
pain.  The January 1974 examination report indicates that an 
evaluation of the spine was normal.  A February 1974 
examination report also indicates that an evaluation of the 
spine was normal.  In March 1994, the veteran signed a form 
indicating that there was no change in his medical condition 
since his last separation examination.  

Records of VA treatment in November 1997 reflect that the 
veteran reported a history of back pain of many years 
duration, that was becoming worse.  X-rays revealed focal 
degenerative change at L5-S1.  The impression was chronic 
back pain.  

On May 1998 VA examination, the examiner noted that the 
veteran apparently went many years before having any other 
back problem (after the injury in service).  The veteran 
reported that he had flare-ups about twice a year over the 
last few years and that he began having constant pain a year 
ago.  X-rays of the lumbar spine revealed degenerative disc 
disease and spondylosis.  The diagnosis was low back strain 
with degenerative joint disease/degenerative disc disease.  
The examiner indicated that he was unable to determine the 
exact extent of the veteran's injuries in service because the 
service medical records were not available, but that based on 
the evidence submitted at the time of examination, he doubted 
that the 1973 injury contributed to the present back problem 
unless there was a long documented history of back trouble 
throughout the years.  A notation was added to show that the 
examiner did review the claims file in June 1998, and still 
did not think the veteran's current disability was secondary 
to the injury in 1973.  

A statement from the veteran's wife received in January 1998 
indicates that she was first aware of her husband's back 
injury in 1973.  The veteran's back was giving him trouble 
when she went to visit him while he was still in the service, 
and he was on medication for the condition.  

An August 2001 statement from the veteran's wife indicates 
that she has witnessed the veteran's back problems since 1973 
and that they continued after his separation from service.  
She reported that he first sought treatment at a VA medical 
facility in 1976, but was not seen because on each occasion 
he had to wait for such long periods of time that his pain 
became too severe for him to continue waiting to be seen.  
Private medical records in July 2002 indicate the veteran was 
treated for back pain.  The assessment was low back pain with 
radiculopathy.  An MRI showed (1) severe canal stenosis and 
moderate bilateral neuroforaminal stenosis.  (2) moderate to 
severe left paracentral canal stenosis with compression of 
the descending portion of the L5 nerve root as it exits the 
thecal sac.  (3) Severe degenerative disc changes at L5-S1 
with diffuse discal osteophytic bulge.  (4) Mild diffuse disc 
bulge at L2-L3 with right facet degenerative joint 
disease/hypertrophy.

A January 2003 statement from T. C., MD., indicates that he 
reviewed the veteran's medical records.  The veteran's report 
of an accident in service was consistent with the record.  He 
denied any other trauma to his back.  He reported 
intermittent back problems ever since the injury that 
progressively worsened.  Based on the veteran's reports and 
medical records reviewed, the physician opined that the 
veteran's current back condition was related to his injury in 
1973.  

At a December 2003 Travel Board hearing, the veteran 
described the accident in service and the subsequent 
treatment for his back injury.  He described unsuccessful 
attempts to obtain VA treatment in 1976 and also described 
his back symptoms.  

A November 2004 statement from the veteran's employer 
indicates the veteran began working as a waiter (server) in 
November 1997.  She stated that she witnessed him having back 
problems sometimes to the point where he had to leave work.  
She also noted that he never had an accident (injury) on the 
job.

On March 2005 VA examination, the examiner briefly outlined 
the veteran's medical and occupational history.  The 
assessment was degenerative disc disease/degenerative joint 
disease of the lumbosacral spine.  The examiner agreed with 
the prior VA examiner that there was no evidence that the 
veteran sustained a serious injury in 1973.  He also 
commented that there was no mention of the injury or of a 
problem in 1974 or further documentation of an injury until 
1997-1998.  He opined that without more evidence of 
continuity of a continuing problem, it was not possible to 
state that the veteran's current problem was related to his 
low back strain in service without resorting to unfounded 
speculation.

In a January 2006, a Veterans Health Administration (VHA) 
medical opinion, the reviewing physician summarized pertinent 
evidence in the claims file.  He agreed that evaluations 
performed in service were limited.  He stated that it was his 
expert opinion that the veteran had a significant back injury 
in service, and that it was possible that he might have 
sustained some element of L5-S1 disc injury.  He opined that, 
based on the available medical records, the veteran presented 
a reasonable story about seeking treatment in 1976 and 
leaving without being seen due to frustration.  Although 
there are no records to substantiate the appointments, the 
physician found the veteran's statements credible.  With 
respect to a statement made by the veteran's wife, the 
physician commented that it was fairly strong, seemed 
definitive, and though bias might be present, it was not 
overt within the narrative.  In addition, the reviewing 
physician noted that there were medical records from 1997 
that demonstrated a more extended period of back pain prior 
to filing a claim.  The physician noted that it was possible 
that the veteran had a significant L5-S1 back injury, 
developed persistent increasing symptoms over the course of 
time, and though the injury itself did not necessarily cause 
the degenerative disc disease currently present, it was 
possibly causally related through aggravation of the 
condition.  In conclusion, he opined that it was more 
probable than not that the veteran's current back condition 
was causally related with the military injury in June/July 
1973.  

III. Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).
The record clearly demonstrates that the veteran sustained a 
low back injury in service and that he now has lumbar strain 
with degenerative joint and degenerative disc disease.  What 
must still be show to establish service connection for the 
current low back disability is that there is nexus between 
such disability and the injury in service.  There are 
conflicting medical opinions in this matter.  Two VA 
examiners found no relationship between the current back 
disability and service.  A private physician and a VA 
physician who provided a consulting medical opinion have 
found that more likely than not the current back disability 
is related to the back injury in service.  

Although all four physicians have indicated that they 
reviewed the veteran's records, the opinion that is most 
persuasive is the one by the VHA consulting physician.  The 
opinion outlined all the evidence of record (evidencing  a 
very thorough review of the claims file).  It addressed 
factors weighing in favor of the veteran's claim, and those 
against the claim, and explained why those in favor were 
found prevailing.  He explained that while he agreed with the 
VA examiners that service medical records suggested the 
veteran's back injury was not very significant, there were 
specific medical findings leading him to conclude otherwise.  
He assessed the credibility of the veteran's accounts of 
postservice attempts to obtain back treatment (and explained 
why he found the accounts credible).  In short, he provided 
clear rationale for the opinion given.  The private 
physician's opinion is in agreement with the VHA opinion and, 
thus, lends support for the veteran's claim.

The opinions rendered by two VA examiners are less persuasive 
because they are based in large part on the absence of 
medical treatment in the years following his separation 
(i.e., a lack of postservice continuity of complaints).  The 
VHA reviewing physician explain why additional factors found 
rendered the absence of documented continuity of complaints a 
less than determinative factor in the matter of a nexus 
between current disability and the injury in service.  

In summary, the evidence supporting the veteran's claim that 
his current back disability is related to an injury in 
service is more persuasive than the evidence against the 
claim.  Accordingly, the benefit sought must be allowed.  

ORDER

Service connection for lumbar strain with degenerative joint 
disease/degenerative disc disease is granted.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


